DETAILED ACTION
This Office Action is in response to the application 17/217,691 filed on 03/30/2021.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/05/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 03/30/2021 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 03/30/2021 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 03/30/2021 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Beaman et al., (hereinafter Beaman), Pub. No.: US 2019/0199534.
Referring to claim 1, Beaman teaches a method of blockchain-based hybrid authentication (para. 0034 and fig. 2, accessing… from the blockchain), the method comprising: 
receiving, by a smart contract controller, an invocation of a smart contract (para. 0035, smart contract may be invoked); 
accessing, by the smart contract controller, one or more parameters associated with a client account (para. 0035, the smart contract code can read the values stored in a blockchain and use them in application operations); 
determining, by the smart contract controller, whether the one or more parameters fulfill the smart contract (para. 0034 and fig. 2, The result may include access being granted 154 to a third party application from the blockchain computing environment (VM).); and 
in response to determining that the one or more parameters fulfill the smart contract, indicating an attestation of an identity associated with the client account (para. 0036, the chaincode sends an authorization key to the requested service). 

Referring to claim 2, Beaman further teaches a wherein accessing, by the smart contract controller, one or more parameters associated with a client account includes receiving, from a client device, data indicating the one or more parameters (para. 0035, the smart contract code can read the values stored in a blockchain and use them in application operations). 

Referring to claim 3, Beaman further teaches wherein accessing, by the smart contract controller, one or more parameters associated with a client account includes examining a blockchain data structure associated with the client account (paras. 0034-0035 and fig. 2, template and information stored in the blockchain that match against user identifiers).

Referring to claim 4, Beaman further teaches wherein determining, by the smart contract controller, whether the one or more parameters fulfill the smart contract includes determining whether one or more conditions in the smart contract are satisfied by identification data provided by a client device (paras. 0034-0035 and fig. 2, rules stored in blockchain).

Referring to claim 5, Beaman further teaches wherein, in response to determining that the one or more parameters fulfill the smart contract, indicating an attestation of an identity associated with the client account includes storing a transaction message to a blockchain data structure associated with the client account (para. 0036, the chaincode sends an authorization key to the requested service). 

Referring to claim 6, Beaman further teaches comprising enforcing, by the smart contract controller, a sandbox state until the smart contract is fulfilled (para. 0034 and fig. 2, template and the information can be used to match against incoming user identifiers for verification purposes.).

Referring to claim 7, Beaman further teaches wherein the smart contract states terms for associating a client's new public key of a public/private key pair with the client account (paras. 0034-0036, key-value pairs).

Referring to claim 8, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 9, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 10, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 11, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 5, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 5, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499
09/08/2022